Exhibit AGREEMENT FOR AUTHORIZED SALES REPRESENTATIVES This agreement is made this 1st day of April 1996, by and between Pioneer Transformers LTD (“PT”) in Mississauga, Ontario, Canada, having its principal place of business ;at 612 chemin Bernard, Granby, Quebec, Canada, and its Sales Representative, Virelli & Associates Inc. the post office address of which is: 15 Rosemount Ave. Toronto Ontario M6H 2M2 a corporation organized and existing under the laws of Ontario, Canada. (hereinafter called the “Sales Representative”). 1 In consideration of the covenants and conditions herein contained, PT and the Sales Representative mutually undertake and agree as follows: ARTICLE 1 - DEFINITIONS As used herein: 1.1 The term “The Territory” shall mean: the Province Ontario. The term “The Market” shall mean: la.) All electrical generating and electrical distribution utilities. lb.) Except Ontario Hydro for three phase transformers and Hydro Mississauga for single phase and three phase transformers. 2.) Distributors, contractors, consultants and industrial accounts not covered by Schneider Canada Inc sales force. 1.2 The term “PT” shall mean Pioneer Transformers LTD 1.3 The term “sales credit” shall mean the value of billed sales acknowledged by PT to have been procured by the Sales Representative pursuant to ‘the terms and conditions contained in this Agreement, less any sales taxes, dut4 brokerage or freight that may be included. ARTICLE 2 - APPOINTMENT Virelli & Associates Inc. is hereby appointed an authorized Sales ‘Representative for PT and is authorized to solicit orders for PT products within the Territory under the terms and conditions herein described. It is understood that this appointment shall be exclusive to both parties for the Territory and Markets as previously described. ARTICLE 3 - ORDERS 3.1 Orders for PT products which have been placed with the Sales Representative shall be promptly forwarded to PT in Granby Quebec with a copy to Mississauga Ontario for review. Such orders shall not be binding on PT until accepted by PT in writing or by the issue by PT of an official order acknowledgment. 3.2 PT reserves the right to reject any order for any reason which it deems sufficient, including but not limited to, such reasons as failure to conform to PT’s standard terms and conditions of sale, unrealistic specified delivery dates and unapproved credit of the purchaser. 3.3 The Sales Representative shall be excluded from entering orders in own name to fill customer requirements. 2 ARTICLE 4 - SALES CREDIT 4.1 The Sales Representative shall receive sales credit for those orders covering PT products which it solicits within the Territory and are accepted by PT, as well those accepted orders covering PT products which are submitted directly to PT by purchasers within the Territory or orders which are accepted from outside the territory but are shipped into the territory when the Sales Representative is requested by PT to perform the order follow-up activity. ARTICLE 5 - COMMISSIONS 5.1 PT shall compute and pay commissions on the value of sales credits earned by the Sales Representative in accordance with the rates and condition set forth in Exhibit A annexed hereto and made a part hereof. 5.2 Sales credit for sales of PT products and commissions payable thereon shall be calculated at the end of each month. Commissions shall be paid; monthly, with commission cheques being mailed to the Sales Representative’s business address shown on the front page hereof, on or about the fifteenth day of the month immediately following the month in which the sales credits are earned and customer invoices paid. If the commission earned during any give} month is less than $100.00, it will be held until a minimum amount of $100.00 is reached. Hold backs against commissions payable to the Sales Representative will be made for any overdue unpaid PT invoices. 5.3 In determining commissions to be paid by PT to the Sales Representative recognition will be given to circumstances where the shipping address and location and pre-engineering is outside the Territory. In such circumstances split credit or commission may apply so that recognition is given to the location of the engineering firm undertaking pre-engineering work, the location Of the customer placing the order and the location of the shipping address for after sale service. Each such location shall be awarded an appropriate commission based on the value of the total billed sales as detailed in clause 1.3. Generally split credits will be applied at 1/3 credit for where the engineering work is undertaken; 1/3 credit for where the order is placed and 1/3 credit for where the shipment is made.Example: An order engineered in one province, ordered in another province but shipped to the Territory - 1/3 credit is due - the appropriate commission would be based on 1/3 the value of the commissionable rate. 5.4 Commissions paid will be net billed sales less taxes, duty, brokerage or freight. ARTICLE 6 - MARKETING ASSISTANCE 6.1PT shall furnish the Sales Representative with: 6.1.1 Reasonable quantities of bulletins and such promotional aids as catalogs, circulars and technical information, and other publications which PT may have available for distribution in connection with the sale of PT products. There shall be no charge for the material furnished pursuant to this article 6.1.1. The Sales Representative’s use of the aforementioned materials shall be subject to the terms, conditions and limitations of this Agreement. 3 6.1.2 Quotations, proposals, customer visits, trade show participation, seminar programs or special advice as may from time to time be requested by the Sales Representative for the purpose of satisfying customer needs and government requirements. ARTICLE 7 - SALES EFFORT 7.1 The Sales Representative shall use its best efforts to promote the sale and use of, and to secure orders for PT products within the Territory and Market, so as to create the largest volume of profitable business for PT commensurate with the opportunities therefor ( to have at least one sales person on the road to cover adequately all major MEA’s in Ontario). The Sales Representative shall promote the goodwill and name of PT, and do everything within its capabilities to further the interest of PT, its name and PT products including participation in trade shows, seminar programs and all sales activities undertaken by PT. It shall endeavor to provide PT with timely feedback on all major tenders. It shall assist PT in furnishing or obtaining, on request, information as to credit standing of purchasers or prospective purchasers of PT products. 7.2 The Sales Representative shall faithfully observe and comply wits PT standard policies and procedures where applicable, when soliciting orders fair PT products or otherwise handling PT business under this Agreement. ARTICLE 8 - TELEPHONE AND TELEFAX EXPENSE PT shall assume the charge and expense for telephone calls, telegraph, fax messages and couriers, which it may make or send to the Sales Representative. The Sales Representative shall pay for those telephone calls, telegraph, fax messages and normal courier service to PT which it may originate. Courier costs associated with forwarding tender requests or documents to PT, on a timely basis, will be paid for by PT. ARTICLE 9 - COMPETITIVE CLAUSE During the term of this Agreement, the Sales Representative shall not directly or indirectly handle, deal or become interested in the manufacture, marketing or selling of products which are similar in kind, character and/or use to PT products with the exception of utilities and products listed under clause 1.1.1.). The Sales Representative shall not directly or indirectly, provide any competitor of PT with PT product bulletins, special advices, PT products or other similar information and material which may be of competitive value. ARTICLE 10 - PROPERTY OF PT Any property of PT received by the Sales Representative shall be nd remain the property of PT and, upon request, shall be returned in as good condition as when received, ordinary wear and tear excepted. All records or papers of any kind relating to PT’s business shall be and remain the property of PT and shall be surrendered to PT upon demand or termination of this Agreement. 4 ARTICLE 11 - LIMITATION OF POWER The Sales Representative’s authority to act as a representative of PT is strictly limited to those powers expressly conferred herein. The Sales Representative shall have no authority nor shall it hold itself out as having such to make 4ontracts in the name of or binding on PT, pledge PT credit or to extend credit in its name.
